Citation Nr: 1332762	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which declined to reopen the Veteran's previously denied claim of service connection for a low back disability.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in April 2008.  A copy of the hearing transcript has been associated with the claims file.  The Board then remanded the claim for additional development in November 2008.  After completion of that development, the Board affirmed the RO's decision to not reopen the claim in an August 2011 decision.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2013 memorandum decision, the Court vacated the Board's decision and remanded the matter back to the Board for further adjudication.

The Veteran's Virtual VA file has also been reviewed as part of his appeal.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a September 1984 rating decision, the RO denied service connection for a low back injury, and the Veteran did not file a notice of disagreement within one year of being notified of that decision.

2.  In a September 2002 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a low back disability, and the Veteran did not file a notice of disagreement within one year of being notified of that decision.

3.  Evidence received since the September 2002 rating decision, when viewed collectively with the previous evidence of record, relates to a previously unestablished fact necessary to substantiate the claim, and raises a reasonable possibly of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that declined to reopen the Veteran's previously denied claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2012).

2.  New and material evidence sufficient to reopen the previously denied claim for service connection for a low back disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is granting in full the benefit being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

At the time of the prior denial, the evidence established a current low back disability and a low back injury during service, but did not establish a causal relationship or nexus between the present disability and the in-service injury.

Included in the evidence submitted by the Veteran since the prior denial was an undated statement from his ex-wife, D.P.  She stated that she had lived with the Veteran during his period of service, and that he had injured his back while on duty in December 1970.  She further stated that she divorced the Veteran in 1982 because his low back condition prevented him from sustaining adequate employment.

In its March 2013 decision, the Court vacated the Board's August 2011 decision to not reopen the Veteran's claim.  The Court agreed with the Board in that much of the evidence submitted by the Veteran was duplicative of prior statements that were already contained in the record.  However, while the Board also found the statements of D.P. to be duplicative of the Veteran's own assertions, the Court disagreed.  It reasoned that, given her vantage point and personal knowledge, D.P.'s statements may very well strengthen the lay account of the Veteran's symptoms that have persisted since service, and that a strengthened lay account of ongoing symptoms may be sufficiently probative of the unestablished nexus element in this case to raise a "reasonably possibility of substantiating the claim."

As the credibility of the D.P.'s statements are presumed, the Board concludes, in line with the Court's reasoning, that her statements corroborate, rather than duplicate, the Veteran's account of his symptoms to satisfy the low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Therefore, the claim is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  However, as discussed below, additional development is necessary in order to fully and fairly adjudicate the Veteran's claim.


ORDER

The claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

As discussed above, the evidence in this case reflects a current low back disability and a back injury in service.  However, there is insufficient evidence to accurately determine whether there is a causal relationship or nexus between those two elements.  Therefore, the claim must be remanded for a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the claim is being remanded, the Veteran should be afforded an opportunity to submit any additional records he may have in support of his claim.  Any recent VA treatment should also be obtained.

Finally, as the Board has reopened the claim, the RO must consider the claim on the merits, in order to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that he may submit additional post-service medical records of a relationship between his current low back disability and service, as well as any medical records showing treatment for his low back disorder since service, in support of his claim, or that he may provide VA with the necessary information and authorizations to obtain such records on his behalf.

2.  Make arrangements to obtain the Veteran's updated VA treatment records.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has a current low back condition was incurred in or is otherwise related to his active service. 

The following considerations will govern the examination:

a.  The claims folder and a copy of this remand must be available to the examiner for review in conjunction with the examination.  The examiner must take a complete history from the Veteran.  All appropriate tests and studies should be accomplished.  

b.  The examiner is advised of the following:

* Service treatment records show the Veteran was treated for a low back injury in December 1970.  He complained of a dull, gnawing pain.  In later statements, he reported that he had injured his back while lifting a pallet.

* The Veteran filed a claim for disability benefits for his low back in July 1984.  At this time, he submitted a record documenting a lesion of the sacroiliac on the left side.

*Private records from August 1986 document a work-related back injury occurring on June 3, 1986.  At the time, the Veteran reported that he had previously injured his back in service, but it "basically got better" and he "did not have a real problem with it since then." He was diagnosed with a herniated disc at the 3/4 level.

*Subsequent statements from the Veteran report that he had experienced chronic back pain ever since the December 1970 back injury in service.  These statements are corroborated by his ex-wife.

*A June 2002 opinion from Dr. H.M.G. stated that the Veteran had chronic back pain, which began as a result of lifting a pallet in service.

*A March 2006 disability examination attributed a lot of the Veteran's low back pain to his morbid obesity, though the examining physician acknowledged that he did not have access to x-rays or MRIs of the spine.

*A May 2006 CT scan documented facet arthropathy principally at L2-L3, spinal canal stenosis at L2-L3, neural foraminal narrowing at L3-L4 and L4-S1, a spur-like projection at the right lateral recess at L4-S1, and degenerative disc disease at L3-L4 and L4-S1.

c.  After a review of the examination findings and the all other evidence of record, the examiner must answer the following questions:

What are the currently diagnosed low back or lumbar spine conditions?

Is it at least as likely as not (50% or greater probability) that any current low back or lumbar spine condition had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the December 1970 injury?   

An explanation must be provided for any opinion or conclusion expressed.  

4.  Next, review the examination report to ensure that it complies with these remand instructions.  If it does not, return it to the examination for correction.

5.  Finally, after completion of the above and any other development deemed necessary, the RO should review and readjudicate the claim on appeal.  If any such action does not resolve the claim to the Veteran's satisfaction, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


